          Case
          Case 7:20-cv-03119-NSR
               7:20-cv-03119-NSR Document
                                 Document 18
                                          17 Filed
                                             Filed 08/19/20
                                                   05/28/20 Page
                                                            Page 1
                                                                 1 of
                                                                   of 2
                                                                      2




          08/19/2020




                                                               Dated: August 19, 2020
May 28, 2020                       The application is granted.
                                                               White Plains, NY
                                   The Clerk of the Court is
Judge Nelson S. Román              respectfully directed to
United States District Court       terminate the motion at ECF
300 Quarropas Street               No. 17.
White Plains, New York 10601

Re: Nurse Anonymous v. Good Samaritan Hospital et al., 20-cv-03119 (NSR)

Dear Judge Román:

         I represent Plaintiff in this action. I will be soon file a motion for plaintiff’s continued
anonymity (tomorrow, or by the latest, Monday). Since plaintiff’s declaration is replete with
personal information that the motion would seek to keep anonymous, I seek permission to file that
declaration under seal. I will also file a declaration that does not have to be filed under seal (as
well a non-confidential notice of motion). My memorandum will contain portions that I would
need to file under seal in order not to defeat the purpose of the motion. The memo I will be able to
redact in part and file publicly, though I have not finished it and cannot so determine what amount
at this time.

        Therefore, I ask to file papers – two in particular – under seal, though the memo I can redact
in part and file the redacted brief under seal. Plaintiff’s declaration is replete with information that
contains information that plaintiff seeks to remain under seal. A minority of the information
contained in the declaration could be filed publicly, though I think it would be a useless, mostly
redacted document were I to file it in redacted form.

       Under a sealing order effective February 3, 2020, I must make this motion before filing
and receive permission. Since a public filing of the motion would defeat the purpose of the motion,
I ask for leave to file plaintiff’s declaration and a memo of law under seal, with a redacted
memorandum to follow the complete filing.




                                                                                                      1
          Case
          Case 7:20-cv-03119-NSR
               7:20-cv-03119-NSR Document
                                 Document 18
                                          17 Filed
                                             Filed 08/19/20
                                                   05/28/20 Page
                                                            Page 2
                                                                 2 of
                                                                   of 2
                                                                      2




        Thank you for your consideration.

Sincerely,

Greg S. Antollino

Gregory Antollino

Cc:     Allison B. Gotfried, Brian Clark (by ecf)




                                                                          2
